Title: To James Madison from James Smock, 13 April 1814
From: Smock, James
To: Madison, James


        
          Dear Sir
          Fredg Apl. 13. 1814
        
        It is with much diffidence I offer you a small token of regard for your great public worth and usefulness to our beloved country, and of my respect for you as a private Citizen. I have long had it in contemplation to present you with a saddle, and it being a thing of little value and I being no Foreigner, I earnestly hope you will have no objection in accepting it. I also hope you will not think it presuming in me or suppose it to proceed

from pomp or arrogance, but will view it as the only mark of regard (except speaking my opinion of public characters) which I have in my power to bestow. Altho’ a being in an humble and dependent situation, very obscure from walks of public life, and almost totally unknown to yourself; I hope you will view this transaction in its true character, that in addition to reasons above stated I wish you to receive this Leather compliment as an earnest of my hearty approbation of the course you have taken amidst the clouds and storms that of late have hung so heavily o’er the world, a course highly approved by your Country and truly honorable to yourself, and one I am sure you will ever persue with an approving conscience and a watchful eye over the interests of your country. I have no stirrups worthy your acceptance or the present shoud be complete. Yours with sincere regard
        
          James Smock
        
      